PER CURIAM.
This is an appeal in a case instituted by foreign seamen claiming wages, waiting time, maintenance and cure and damages. The judge made findings of fact which show their claims to be without merit and in the brief, filed on the day set for argument, counsel for appellant point out no specific errors in the findings of fact. A month before the case was called for argument motion was duly made to dismiss the appeal for failure of appellants to comply with the rule of this Court with regard to the filing of briefs, but counsel for appellant failed to make any attempt, even then, to comply with the rule, although they had been notified from the bench at the November term of court that they must comply with the rules and that the rules would be enforced in cases of seamen as well as in other cases.
If we thought that dismissal of the appeal would result in injustice, we would exercise our discretion to allow it to be prosecuted; but we are satisfied from an examination of the judge’s findings and his oral opinion from the bench, as well as from the argument of counsel, that the appeal has no substantial merit. We shall accordingly dismiss the appeal for failure to file brief in accordance with the rules.
Appeal dismissed.